DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2022 has been entered.
 
Response to Amendment
The amendment filed on November 16, 2022 cancelled no claims.  Claims 1-2, 4-8, 21-26, and 28-31 were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 1-9 and 21-31.

Claim Interpretation
The following claim interpretation has been applied to the claims:
Claims 1, 21, and 25 are directed to a method performed by an app store application executing on a first computing device, a first computing device executing an app store application, and a non-transitory computer readable storage medium executing instruction on a first computing device causing the app store to carry out steps respectively.
As per MPEP 2111.04, claim scope is not limited by claim language that suggests but does not require steps to be performed.  As currently claimed, the scope of the applicant invention is limited to the first computing device itself, the operation of the first computing device and application executing thereon such as the app store and its functions. However, the applicant’s claims include claim language directed to functions of an application operating on different computing device (second computing device) that is separate and distinct from the claimed first computing device as evidenced from Fig. 1.  As such, the claimed device of the applicant’s invention is unable to require that the “advertising metrics manager” operating on “the second computing device” perform steps and thus is merely claiming an intended result.  Thus, the claim language directed to the operations of the “advertising metrics manager” operating on “the second computing device” are optional and therefore, not limiting to the scope of the claims. The examiner suggests that the applicant amend the claims in a manner that would make both the “first computing device” and its operations as well as the “advertising metrics manager executing on a second computing device” and its operations part of the claimed invention. This could be accomplished by amending the claims to recite for example: “A method or managing advertisement attributions associated with a software application comprising: an app store application executing on a first computing device performing the steps of….; and an advertisement metrics manager operating on a second computing device performing the steps of…” which is supported by the applicant’s specification in at least paragraphs 18 and 48 as well as figure 1. Following is a listing of the claims that identifies the claim language that limits the scope of the claim by underlining said limitations and identifies the claim language that does not limit the scope of the claim by italicizing those limitations (while the method claim is used for example the system and computer program product claim are being interpreted in the same manner):
A method for managing advertisement attributions associated with software applications, the method comprising: by an app store application executing on a first computing device: receiving, from a first user application executing on the first computing device, a request to access a second user application managed by the app store application, wherein: (i) the first user application is installed by way of the app store application, (ii) the request includes a set of parameters that is provided and digitally signed by an advertisement network associated with the first user application, and (iii) the set of parameters is specific to an advertising campaign for the second user application that is presented by the first user application; storing the set of parameters into a cache of the first computing device, wherein the cache stores a plurality of sets of parameters, and each set of parameters in the plurality of sets of parameters corresponds to a respective advertising campaign; monitoring activity associated with the second user application executing on the first computing device; determining that the activity satisfies at least one criterion; identifying, among the plurality of sets of parameters, the set of parameters associated with the first user application; and providing the set of parameters to an advertisement metrics manager executing on a second computing device to cause the advertisement metrics manger to: verify the set of parameters, and  the set of parameters, and  indicate, to the advertisement network, that at least one action should be carried out in association with the activity.

Claim Objections
Claims 1-9 objected to because of the following informalities:  Independent claim 1 recites: “the method comprising: by an app store application executing on a computing device: receiving, from a first user application executing on the first computing device”.  The first computing device does not have antecedent basis to a previously claimed “a first computing device.  The preamble does mention “a computing device” but not “a first computing device.  As the body of the claim references both “the first computing device” and “a second computing device”, the examiner considers this to be a typographical error and that the applicant intended the claim amendment to recite “the method comprising: by an app store application executing on a first computing device: receiving, from a first user application executing on the first computing device”. The prosecution of the claims is based on this interpretation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The amendment filed on August 1, 2022 has overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of Claims 1-9 and 21-31 raised in the Office Action dated July 21,2022.  Thus, the rejection is hereby withdrawn.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-9 and 21-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1, 21, and 25 have been amended to recite by an app store application executing on a first computing device “monitoring activity associated with the second user application executing on the first computing device; and determining that the activity satisfies at least one criterion”. However, the disclosure of the application does not convey to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. The term “monitor”, “monitoring”, or “monitored” is not found in the applicant’s specification.  The closest thing to monitoring an activity associated with the second user application that is found in the applicant’s specification is the disclosure in paragraph 34. The applicant’s specification mentions in paragraph 34 that the second user application does not need to self-detect and that one or more software application executing on the computing device such as that an OS-level daemon, the app store application itself, etc. can be configured to identify when a criterion is satisfied.  However, there is no disclosure that this identification by the app store application itself is done by the app store application monitoring activities associated with the second user application.  Additionally, as per MPEP 2121.01, when examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement (See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. In the instant case, the specification provides no details with regard to how the app store application is able to perform the task of “monitoring activity associated with the second user application executing on the first computing device” and “determining that the activity satisfies at least one criterion”.  There are no flow charts or algorithms that describe how the app store is able to monitor the activity of a different application and determine that the activity satisfies a criterion. One or ordinary skill in the art would realize that the second application itself would be able to monitor and analyze activities at occur within the application itself. One of ordinary skill in the art might even expect that the OS on which the application is executing would be able to monitor and analyze some activities of the applications running on the application.  However, there does not appear to be any direct operational control by the app store application on the execution of the second application.  While the specification mentions that the app store manages the second application this appears to be with regard to presenting a page that initiates the download of the second application. There are no algorithms or flow charts describing any specific managerial control that the app store might have with regards to the second application. Dependent claims 2-9 and 22-24 and 26-31 fail to correct the deficiencies of the claims from which they depend and as such are rejected by virtue of dependency. As such claims 1-9 and 21-31 are rejected for lack of written description.
   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 21-31 herein are directed to a method, apparatus and computer program product which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  However, claims 1-9 and 21-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 21 and 25 recite the following abstract idea: 
receiving, from a first user application a request to access information associated with a second user application managed by the app store application, wherein: (i) the first user application is installed by way of the app store application, (ii) the request includes a set of parameters that is provided and digitally signed by an advertiser associated with the first user application, and (iii) the set of parameters corresponds to an advertising campaign for the second user application that is presented by the first user application;
storing the set of parameters;
storing a plurality of sets of parameters associated with advertising campaigns, and each set of parameters of the plurality of sets of parameters corresponds to a respective advertising campaign;
monitoring activity associated with the second user application;
determining that the activity satisfies at least one criterion;
identifying, among the plurality of sets of parameters, the set of parameters associated with the first user application, and 
providing the set of parameters 
(the following steps are optional as they are suggested to occur at the metrics manager which is a device outside the scope of the claims): an advertising metrics manager executing on a second computing device to cause the advertising metrics manager to: verify the set of parameters and indicate, to the advertisement network, that at least one action should be carried out in association with the activity. 
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely “advertising, marketing, or sales activities or behaviors” as the claims merely gather data regarding in-app advertisements and activities associated with them, analyzes the data, obtains a result based on the analysis and then transmits the gathered data and the results. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of an app store application, a computing device comprising at least one processor and at least one memory/cache, a first user application, a second user application managed by the app store application.  The following additional elements are also mention but are outside of the scope of the claimed invention: a second computing device and an advertisement network. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes).
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an app store application, a computing device comprising at least one processor and at least one memory/cache, a first user application, a second user application managed by the app store application, an advertisement network, and the second computing device to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer components and well known applications.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer and well known applications (as evidenced from at least figure 1, figure 4, paragraph 19 and paragraphs 48-49, the computing device comprising at least one processor and at least one memory/cache is a general purpose computing device; the first user application and second user application are general purpose applications, an advertisement network is a general purpose computing device; the advertisement metrics manager  is a general purpose computing device; and App Store – Wikipedia page 2, line 8 through page 4, line 17, that disclose that app store applications, first user applications managed by an app store and a second applications managed by an application have been well known since at least 2008); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations, if removed from the identified abstract idea, would be considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: 
receiving, from a first user application executing on the first computing device, a request to access information associated with a second user application managed by the app store application, wherein: (i) the first user application is installed by way of the app store application, (ii) the request includes a set of parameters that is provided and digitally signed by an advertiser associated with the first user application, and (iii) the set of parameters corresponds to an advertising campaign for the second user application that is presented by the first user application;
storing the set of parameters into a cache of the computing device, wherein the cache stores a plurality of sets of parameters, and each set of parameters of the plurality of sets of parameters corresponds to a respective advertising campaign;
providing the set of parameters to an advertising metrics manager executing on a second computing device to cause the advertisement metrics manager to: verify the set of parameters, and indicate, to the advertisement network, that at last one action should be carried out in association with activity. 
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Therefore, the claims do not amount to significantly more than the abstract idea (i.e. “PEG” Step 2B=No)
The dependent claims 2-9; 22-24 and 26-31 appear to merely further limit the abstract idea by further limiting the set of parameters which is considered part of the abstract idea (claims 2 and 26); further limiting the digital signature which is considered part of the abstract idea (claims 3 and 27), further limiting the verification process performed by the advertisement metrics manager which is a device outside the scope of the claims and considered part of the abstract idea(claim 4, 5, 28 and 29); adding a removing step with regard to stored data which is considered part of the abstract idea (claims 6, 22 and 30); adding a receiving and installing step which is considered part of the abstract idea (claims 7, 23 and 31); further limiting the criterion associated with an activity which is considered part of the abstract idea(claims 8 and 24); and further limiting the business logic which is considered part of the abstract idea (claim 9), and therefore recite an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), recite no additional element that have not already been addressed and as such are “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes), and do not add significantly more than the idea (i.e. “PEG” Step 2B=No).  
Thus, based on the detailed analysis above, claims 1-9 and 21-31 are not patent eligible.

Possible Allowable Subject Matter
Claims 1-9 and 21-31 recite subject matter that the examiner has been unable to find in the prior art. Should the applicant overcome the 35 USC 112 and 101 rejections above.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner has found prior art (see Brown (PGPUB: 2015/0262223) and Malhotra et al. (PGPUB: 2017/0300969) that discloses: a method for managing advertisement attributions associated with software applications, at least one non-transitory computer readable storage medium storing instructions that when executed by a computing device, and a computing device configured to manage advertisement attributions associated with software applications comprising:
by an app store application executing on a computing device, the computing device comprising at least one processor, and at least one memory storing instructions that, when executed by the at least one processor, cause the computing device to: 
receiving, from a first user application executing on the computing device, the first user application is installed by way of the app store application, 
a request to access information associate with a second user application managed by the app store application, wherein:
the request includes a set of parameters that is provided and digitally signed by an advertisement network associated with the first user application and 
the set of parameters corresponds to an advertising campaign for the second user application that is presented by the first user application;
storing the set of parameters into a cache of the computing device, wherein the cache stores a plurality of sets of parameters, and each set of parameters of the plurality of sets of parameters corresponds to a respective advertising campaign.
receiving, from the second user application, at least one parameter in the set of parameters included in the request, wherein the receipt of the at least one parameter indicates that an activity associated with the second user application satisfies at least one criterion; providing the set of parameters to an advertisement metrics manager that: 
verifies the set of parameters, and 
indicates, to the advertisement network, that at least one action should be carried out in association with activity.
However, the examiner has been unable to find prior art that disclose an app store application executing on the client device that monitors the activity associated with the second user application; determines that the activity satisfies an at least one criterion, and in response to determining that the activity satisfies at least one criterion: identifies, among the plurality of sets of parameters, stored in the cache of the client device, the set of parameters associated with the first user application, and providing the set of parameters to an advertisement metrics manager.

Response to Arguments
Applicant's arguments filed November 16, 2022 have been fully considered but they are not persuasive. 
The applicant argument with regard to the 35 USC 101 rejection are not convincing.  The applicant appears to argue that the claim as amended overcomes the 35 USC 101 rejection under Step 2a, Prong 2 because the unique arrangement of devices transforms the abstract idea into a practical application.  However, the applicant’s claims are directed only to a single device (a first computing device) that is executing various functions.  As such, the claims are merely directed to an abstract idea that is applied to a general-purpose computer which is insufficient to transform an abstract idea into a practical application.  The functions of the second computing device are outside the scope of the claimed invention and merely recite an intended result of the claimed invention providing the set of parameters.  The second computing device is currently outside of the scope of the claim which is limited to the first computing device. As such, the claimed invention cannot require that the second computing device perform the claimed functions.  As per MPEP 2111.04, claim scope is not limited by claim language that suggests but does not require a step to occur.  Thus, the limitations directed to “to cause the advertisement metrics manager to: verify the set of parameters, and indicate, to the advertisement network, that the at least one action should be carried out in association with the activity” do not limit the scope of the claimed invention. Thus, the 35 USC 101 rejection has been maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gupta et al. (2015/0287103) which discloses providing in-app advertisements on a mobile device using a software development kit and auctioning system.
Kalavade (8,838,784) disclose capturing, analyzing and accessing application level activity on a mobile device including downloads from an app store, and advertisement clicks.
Mann et al. (2015/0186913) discloses the tracking and attribution of in-app content redemptions for app advertisers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 5:30 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar Ilana can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3622